    EXECUTION COPY      AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT            
This AMENDMENT NO. 3 TO STOCK PURCHASE AGREEMENT (this  “Amendment”) is made and
entered into as of May 22, 2007, by and among eLEC  Communications Corp., a New
York corporation having an address at 75 South Broadway Suite  302 White Plains,
NY 10601 (“Seller”), CYBD Acquisition II, Inc., a New York corporation  and
wholly-owned subsidiary of Cyber Digital (as defined below) having an address at
400 Oser  Avenue, Hauppauge, New York 11788 (“Acquisition Sub”), and Cyber
Digital, Inc., a New  York corporation having an address at 400 Oser Avenue,
Hauppauge, New York 11788 (“Cyber  Digital” and, together with Acquisition Sub,
collectively, “Purchaser”), to amend that certain  Stock Purchase Agreement,
dated as of December 14, 2006, as amended by Amendment No. 2  and Amendment No.
1 to Stock Purchase Agreement, dated as of April 13, 2007 and February  27,
2007, respectively, by and among Seller, Acquisition Sub and Cyber Digital (as
amended, the  “Agreement”). Capitalized terms used but not otherwise defined
herein shall have the meanings  ascribed to such terms in the Agreement.   
RECITALS             WHEREAS, the parties to the Agreement desire to amend the
Agreement in accordance  with the terms of this Amendment; and             
WHEREAS, Section 10.08 of the Agreement provides that the Agreement may be 
amended by a written instrument signed by the parties to the Agreement.         
    NOW, THEREFORE, in consideration of the representations, warranties,
covenants and  agreements hereinafter contained, and intending to be legally
bound hereby, the parties hereby  agree as follows:                  1.1     
Section 3.05(a) of the Agreement; Definition of “Outside Date”. Section 3.05(a) 
of the Agreement shall be deleted and replaced in its entirety with the
following:          “(a)    at the election of either Purchaser or Seller at any
time after May 31, 2007            (the “Outside Date”), if the Closing shall
not have then occurred by the close of business            on such date,
provided that neither Purchaser nor Seller shall be entitled to terminate this 
          Agreement on or after the Outside Date if the principal reason the
transactions            contemplated hereby shall not have been consummated by
such time is the willful and            material breach by such party (or in the
case of Purchaser, by Cyber Digital or            Acquisition Sub) of any of its
or their obligations under this Agreement;”              1.2      Governing Law.
All of the terms, conditions, and other provisions of this  Amendment shall be
interpreted and governed by reference to the laws of the State of New York,  and
any dispute arising therefrom and the remedies available shall be determined in
accordance  with such laws without giving effect to the principles of conflicts
of law.              1.3      Binding; No Assignment. This Amendment and all of
the provisions hereof shall  be binding upon and inure to the benefit of the
parties hereto and their respective successors and  permitted assigns. Neither
this Amendment nor any of the rights, interests or obligations  hereunder shall
be assigned by any of the parties hereto without the prior written consent of
the 


--------------------------------------------------------------------------------

other party, except by operation of law; provided, however, that (i) Acquisition
Sub or Cyber  Digital may assign all or part of this Amendment or its rights
hereunder (a) to a Purchaser  Affiliate, (b) to Laurus in connection with the
New Note and the New Note Documents and (c)  from and after the Closing, to a
Person not a party to this Amendment which acquires all or  substantially all of
the assets of Acquisition Sub or Cyber Digital and who assumes all of the 
obligations of Acquisition Sub or Cyber Digital hereunder, as the case may be,
provided in each  such case that no such assignment shall release Acquisition
Sub or Cyber Digital, as the case  may be, from its duties and obligations
hereunder, and (ii) Seller may assign all or part of this  Amendment or its
rights hereunder to an Affiliate of Seller who assumes all of the obligations
of  Seller hereunder, provided that no such assignment shall release Seller from
its duties and  obligations hereunder.              1.4    Counterparts. This
Amendment may be executed simultaneously in two or more  counterparts, each of
which shall be deemed an original, but all of which together shall constitute 
one and the same instrument.              1.5    Headings. The title of this
Amendment and the headings of the Sections and  Articles of and the Schedules to
this Amendment are for reference purposes only and shall not be  used in
construing or interpreting this Amendment.              1.6    Construction.
Except as expressly set forth herein, all of the provisions of the  Agreement
shall remain in full force and effect in accordance with their terms, and this 
Amendment shall reaffirm the Agreement in all respects. In the event of any
conflict or  inconsistency between the provisions of this Amendment and the
provisions of the Agreement,  the provisions of this Amendment shall govern.   
    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]     - 2 -


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly 
executed and delivered on the day and year first above written.                 
                                                PURCHASER:                     
                                                                CYBD ACQUISITION
II, INC.                                                                       
                  By: /s/ J.C. Chatpar                                         
                                          Name: J.C. Chatpar                   
                                                                Title:
President                                                                       
              CYBER DIGITAL, INC.                                               
                                          By: /s/ J.C. Chatpar                 
                                                                  Name: J.C.
Chatpar                                                                         
          Title: President and CEO                                             
                    SELLER:                                                     
                                eLEC COMMUNICATIONS CORP.                       
                                                                  By: /s/ Paul
H. Riss                                                                         
          Name: Paul H. Riss                                                   
                                Title: CEO 


--------------------------------------------------------------------------------